Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 8/26/2021, overcomes the rejections of record. However, as because prior rejection was made without the 112 second paragraph which was from before, therefore, the rejection is made as non-final. Therefore, the following action is non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20, 22-42, 44, 45 are pending in this office action.
Claims 1, 22, 26, 36-38, 40, 44 have been amended. 
Claims 1-20, 22-42, 44, 45 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




6.	Claim 1 is amended to recite “and freezing said muscle tissue”. However, amended claim 1 has two phrases having claim limitations of “preserving intact muscle tissue” followed by “contacting said tissue” which are prior to “and freezing said muscle tissue”. Therefore, in order to have proper antecedent basis, “contacting said tissue” should be “contacting said muscle tissue” by which it is clear that freezing is performed with “said muscle tissue” which was contacted by PLA2, therefore, it is “contacting said muscle tissue with phospholipase A2”. 
Accordingly, claims 12, 13, 14, 15, 23-25, 27-38 should be amended to recite “said muscle tissue” in order to overcome insufficient antecedent basis for the limitation in the claims.
Claims 17, 18 recite “wherein said mammalian tissue”. However, claims 17, 18 depend on claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites “packaging said meat” which should be “packaging said treated meat”. 
Claims 44, 45 recite “wherein the meat product” should be “wherein the treated meat product”. 
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	 Claims 1, 11, 12, 14-20, 22- 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of  NPL Govindarajan S et al. (in J. Food Sci. 42 (3): pages 571-577,1977).


It is to be noted that NPL Makino et al. discloses the broad list of many enzymes including phospholipase A and it can be phospholipase A2 ([0021]) which can be used to treat food material including meats from many sources ([0019]) and it improves taste of meat ([0006], [0008]). 
However, NPL Makino et al. is not specific to teach this enzyme treated meat is preserve under freezing condition.
Therefore, to be more specific, examiner used NPL Govindarajan S et al. in order to address specifically the motivation to select phospholipase A to treat meat and preserve it under freezing condition.
NPL Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample (page 571, under “Materials and Methods, e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention (Fig 2 upper panel, page 574, col 2 second paragraph, page 
One of ordinary skill in the art at the time of invention would have been motivated to modify NPL Makino Y et al. to include the teaching of NPL Govindarajan S et al. into NPL Makino Y et al. in order to provide color retention and protect meat pigment from oxidation (in NPL Govindarajan S et al., at least in page 577 col 2 3rd paragraph) during preservation under freezing condition (in NPL Govindarajan S et al., at least in 0.6 degree C in page 571 col 2 last paragraph).

11. 	Regarding claim 25, NPL  Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample up to day 8 ( page 571, under “Materials and Methods , e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention as evaluated by K/S ratio ( Fig 2 upper panel, page 574, col 2 second paragraph, page 577 col 2 paragraph 3) , therefore , meet the claim limitation of claim 25 because, claim 25 recites “2,3,4,5,6,7,8, 9 Or 10 days ” which reads on any day from day 2 to 10, therefore, days 9 or 10 are optional.


NPL Makino Y et al. discloses that the amount of phospholipase can be broad and 30 to 5000 U per 100 gm of the food material ([0039]). However, NPL Makino Y et al. has broad range disclosure with respect to U/100g tissue. The claim recites the unit with respect to mg/kg. 
It is to be noted that the unit is relative and it is expressed as how much unit is present in one mg of enzyme. Therefore, it is within the skill of one of ordinary skill in the art to evaluate the amount of unit enzyme present in one mg enzyme and based on this, one of ordinary skill in the art can determine how much mg enzyme needs to be used for the respective tissue product.

13.	Regarding claim 23, NPL Makino Y et al. does not disclose the addition of calcium as an exogenous salt. Therefore, it meets claim 23.

14.	Regarding claim 24, NPL Makino et al. in view of NPL Govindarajan et al. disclose treating meat and muscle with phospholipase A2 enzyme under the conditions which meet the claimed condition of claim 1 as discussed above. Therefore, as because the disclosed enzyme phospholipase A2 has identical structure with the claimed . 

15. 	Claims 2-10, 26-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of NPL Govindarajan S et al. as applied to claims 1, 26 and further in view of NPL Bacha AB et al. 2006 [ in Biochimica et Biophysica Acta 1760 (2006)1202-1209]).

16.  	Regarding claims 2-10, 26-38, NPL Makino Y et al. discloses that the amount of phospholipase can be broad and 30 to 5000 U per 100 gm of the food material ([0039]   ). However, NPL Makino Y et al. has broad range disclosure with respect to U/100g tissue. The claim recites the unit with respect to mg/kg. NPL Makino Y et al. is silent about the claimed unit with respect to mg/kg. 
It is to be noted that the unit is ‘relative’ and it is expressed as how much unit is present in one mg of enzyme which depends on the source and type of purification and how much concentrated enzyme is used. However, it is within the skill of one of ordinary skill in the art to evaluate the amount of unit enzyme present in one mg enzyme and based on this, one of ordinary skill in the art can determine how much mg enzyme needs to be used for the respective tissue product.
It is also to be noted that the unit of the enzyme (i.e. purity of the enzyme) present per mg enzyme is variable because it depends on the concentration or purity of the enzyme. The more the unit present per mg enzyme, the more is the purity and 
NPL Bacha AB et al. discloses that the activity of the enzyme depends on the source and types of degree of purification of the enzyme (Table 2) and e.g. if we consider pure enzyme by HPLC (Table 2), it is 200U/0.33 mg (enzyme) protein which is about 600U/mg protein (about). Therefore, if one of ordinary skill in the art would include the teaching of NPL Bacha AB et al. 2006 into the disclosed 30 U/100 gm or 300 U/kg food (i.e. meat ) of  NPL Makino Y et al., then it is  about 0.5 mg enzyme protein/kg food (i.e. meat)  which meet claims 2-6, 9,10, 26- 28, 36-38.
The motivation is to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have less amount needed with better result (i.e. because less contamination, common knowledge).
One of ordinary skill in the art would have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge) with the use of less amount of enzyme per kg meat including the amounts of less than 5mg/kg meat to meet presently claimed invention of claims 2-6, 9, 10, 26-38.
It is to be noted that for claims 7-8, 29-35, claims 7-8, 29-35 can be addressed considering the following points and prior art by Nielsen et al. in view of NPL Bacha et al.

 (b) The amount of phospholipase may be determined by the skilled person by methods known in the art by optimizing enzymatic reactions, e.g. by determining the amount of phospholipase required to achieve the desired degree of hydrolysis of meat phospholipid and /or to achieve the desired effect on the properties of the meat based food product ([0057]).
(d) Therefore, even if the lower value of claims 7,8, 34, 35 are not disclosed by Nielsen et al. for beef ([(0061]), however, claimed invention is broad and it can include broad sources of meat and therefore, is variable.
It is also to be noted that if we consider the above disclosures by NPL Makino Y et al. as a whole, NPL Makino Y et al. also discloses that “the enzyme amount is not particularly limited”, it is considered as result effective variable.
Therefore, one of ordinary skill in the art would have been motivated to select and optimize the amounts of unit enzyme per mg enzyme (more concentrated) protein in order to provide desired U in the respective desired mg enzyme per kg of meat including claimed amount as claimed in claim 44 and it is variable and depends on the type of meat and source and degree of concentrated pure form of the enzyme.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzyme in Nielsen et al., to amounts, including that presently claimed, based on the type of meat and fat content in order to obtain the desired effect e.g. desired hydrolyzed phospholipid .

17.	 Claim 13, 39, are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of  NPL  Govindarajan S et al. as applied to claims 1, 26 and further in view Miwa et al. US 2007/0254066.

18.	 Regarding claim 13, Makino et al. discloses that meat can be from any animal ([0007], [0008)).

19.	 Regarding claims 13, 39, Makino et al. is silent about amphibian tissue.
Miwa et al. discloses that amphibian tissue includes frog muscle tissue also which is used as food material ([0064)).
One of ordinary skill in the art would have been motivated to modify  NPL Makino Y et al. to include the teaching of Miwa et al. to consider muscle tissue meat from amphibian i.e. frog as desired food meat as per customer’s need.

20. 	Claims 40, 42, 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Makino Y et al. (Machine Translation of WO 2013/172447A1) in view of  NPL  Govindarajan S et al. and further in view of Mohamed A et al. US 2008/0075804 and in view of Mintz et al. USPN 3812642

21. 	Regarding claims 40, 42, NPL Makino Y et al. in view of NPL Govindarajan S et al. are silent about 
(i) step of preparation of raw meat product from animal, fish etc. as claimed in claim 40 (a).
(ii) packaging said meat product for sale.
With respect to (i), Mohamed A discloses that the raw meat is cleaned and washed (in claim 29 of Mohamed A et al.) in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) to meet claims 40 (a) and claim 42. One of ordinary skill in the art would have been motivated to wash and prepare raw meat in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) and to remove harmful bacteria and other harmful microorganisms in the raw meat (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Mohamed A et al., NPL Bacha AB et al. 2006 into Nielsen ‘086. One of ordinary skill in the art would have been motivated to wash and prepare raw meat in order to clean, deodorized and disinfectant the raw meat ((in claim 29 of Mohamed A et al.) and to remove harmful bacteria and other harmful microorganisms in the raw meat (Abstract). 
One of ordinary skill in the art would also have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in 
With respect to (ii), Mintz et al. discloses that processed meat can be packaged in a simple, inexpensive manner (col 2 lines 60-65), therefore, convenient for end user and is suitable for packaging for sale.
One of ordinary skill in the art would have been motivated to modify Nielsen et al. with the teaching of Mintz et al. who discloses that processed meat can be packaged in a simple, inexpensive manner (col 2 lines 60-65), therefore, convenient for end user and is suitable for packaging for sale.

22.	Regarding claim 43, Nielsen ‘086 in view of NPL Bacha AB et al. 2006 and Mohamed A et al. are silent about freezing and treating at 0-6 degree C.
Govindarajan S et al. discloses that the enzyme phospholipase A addition to the meat provided lower lipid oxidation (TBA value) at 0.6 degree C compared to untreated sample (page 571, under “Materials and Methods, e.g. “all operations done at 0.6 degree C; and additives added, includes phospholipase A Table 1; Fig 2 lower panel) and color retention (Fig 2 upper panel, page 574, col 2 second paragraph, page 577 col 2 paragraph 3) to meet claims 21, 22. The motivation is to provide color retention and protect from oxidation to enhance storage-life.
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Govindarajan S et al. into Nielsen ‘O86 NPL Bacha AB et al. and Mohamed A et al. One of ordinary skill in the art would have been 

23.	 Regarding claim 45, NPL Makino Y et al. in view of NPL Govindarajan S et al. discloses that the meat is from any sources derived from animal including fish, shellfish, pork, lamb, beef etc. (NPL Makino Y et al., [0019]).

24. 	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable
over NPL Makino Y et al. in view of secondary prior arts as  applied to claim 40 and further in view of Griffith E et al. USPN 2054626.

25. 	Regarding claim 41, NPL Makino Y et al. in view of secondary prior arts are silent about the use of preservative at this step.
Griffith et al. discloses that sodium chloride is meat preservative (col 1 lines 5-6). One of ordinary skill in the art would have been motivated to include sodium chloride salt into Nielsen et al ([0069]) in order to provide preservative effect.
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Griffith E et al. into Nielsen ‘086 in view of NPL Bacha AB et al. and Mohamed A et al. One of ordinary skill in the art would have been motivated to include sodium chloride salt into Nielsen et al ([0069]) in order to provide preservative effect.

26. 	Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over over NPL Makino Y et al. in view of secondary prior arts as  applied to claim 40 and further in view of NPL Bacha AB et al. 2006 [in Biochimica et Biophysica Acta 1760 (2006)1202-1209)).

27.	 Regarding claim 44, it is to be noted that examiner can interpret the claim limitation of “no more than” in claim 44 as there is no need for phospholipase enzyme. However, in this case, examiner also considers the inventive concept is based on phospholipase enzyme, therefore, addressing the amount of phospholipase greater than zero.
Regarding claim 44, NPL Makino Y et al. in view of secondary prior arts disclose that the phospholipase is purified phospholipase (claim 22).
However, NPL Makino Y et al. is silent about mg enzyme /kg meat.
It is to be noted that for claim 44, it can be addressed considering the following points and prior art by Nielsen et al. in view of NPL Bacha et al.
(a) If we consider, the disclosure by NPL Makino Y et al. discloses broad range unit of enzyme can be used.
 (b) The amount of phospholipase may be determined by the skilled person by methods known in the art by optimizing enzymatic reactions, e.g. by determining the amount of phospholipase required to achieve the desired degree of hydrolysis of meat phospholipid and /or to achieve the desired effect on the properties of the meat based food product ([0057]).

Therefore, one of ordinary skill in the art would have been motivated to select and optimize the amounts of unit enzyme per mg enzyme (more concentrated) protein in order to provide desired U in the respective desired mg enzyme per kg of meat including claimed amount as claimed in claim 44 and it is variable and depends on the type of meat and source and degree of concentrated pure form of the enzyme.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzyme in Nielsen et al., to amounts, including that presently claimed, based on the type of meat and fat content in order to obtain the desired effect e.g. desired hydrolyzed phospholipid to provide improved stability of the final meat product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
NPL Bacha AB et al. discloses that the activity of the enzyme depends on the source and types of degree of purification of the enzyme (Table 2) and e.g. if we
consider pure enzyme by HPLC (Table 2), it is 200U/0.33 mg (enzyme) protein which is 600U/mg protein (about). Therefore, if one of ordinary skill in the art would include the teaching of NPL Bacha AB et al. 2006 into the disclosed 500 U/kg meat of Nielsen ‘086 
The motivation is to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge).
One of ordinary skill in the art would have been motivated to use high purity enzyme by HPLC method (Table 2) (i.e. higher unit activity/mg of enzyme protein) in order to have better result (i.e. because less contamination, common knowledge) with the use of less amount of enzyme per kg meat including the amounts of less than 5mg/kg meat to meet presently claimed invention of claim 44.

Response to arguments
28.	Applicants’ arguments and amendments overcome rejections of record. However, as because claim 1 is amended with the claim limitation of “and freezing said muscle tissue”, therefore, NPL Makino et al. is used as primary prior art who discloses the treatment can follow the steps of 0-15 degree C and the time can be 30 days also ([0040], [0041]) and it is known that 0 degree C is frozen condition as evidenced by applicants specification and as claimed in applicants claim 22. 

29.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. It is agreed that Nielsen et al. does not teach the amended claim limitation of independent claims 1 and 26. Nielsen et al. is not used in this office action. Therefore, a new primary prior art by NPL 
It is also to be noted that NPL Makino Y et al. discloses that the amount of phospholipase can be broad and 30 to 5000 U per 100 gm of the food material ([0039]   ). 
It is also to be noted that NPL Makino Y et al. discloses that bitter taste is reduced by the treatment of phospholipase A2 ([0020]). 
NPL Govindarajan et al. teaches specifically about phospholipase A treated frozen meat tissue helps  to restore color retention of the product by inhibiting the pigment oxidation of the meat product (At least in Abstract and page 577 col 2 third paragraph).
 Therefore, the broadly disclosed range amount of phospholipase A2 as disclosed by NPL Makino Y et al. is optimizable because it depends on type of ,source of meat muscle tissue which determines the amount of bitterness and amount of pigment present in the meat to be protected from oxidation. 
Therefore, it is within the skill of one of ordinary skill in the art to  further optimize the specific amount of PLA2 needed to remove bitterness and to inhibit pigment oxidation of the meat product (NPL Govindarajan et al. ; At least in Abstract and page 577 col 2 third paragraph). 
Therefore, it is addressed using Result Effective Variable. 
In addition, it is also to be noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general 

30.	Applicants argued on page 9, in remarks section, that “Miwa et al. does not teach freezing the treated meat and there is no motivation to modify the heating step of Nielsen et al. to freezing”.
In response, it is to be noted that Nielsen et al. is not used as primary prior art. 
In addition, it is to be noted that because NPL Makino et al. is used as primary prior art and as because, NPL Makino et al. discloses the freezing step, therefore, Miya et al. is used to modify NPL Makino et al. to include amphibian meat as desired food and therefore, can be processed to meet the desired purpose for customer’s need as food. 

Applicants do not have any further arguments. However, as because the new 112 (b) rejection is made for few claims including few dependent claims and it is not because of the amendment of claim 1, therefore, the rejection is made as non- final. 

Conclusion
31. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792